Citation Nr: 0525670	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Jackson, Mississippi.  The veteran 
voiced disagreement in July 2003 and a statement of the case 
(SOC) was issued in January 2004.  The following month, the 
veteran perfected his appeal.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this matter has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran did not file a notice of disagreement within 
one year of notification of the April 2002 rating decision 
that found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for PTSD.

3.  Evidence received subsequent to April 2002 does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C. § 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C. § 
7105(c) (West 2002).  

2.  Evidence received since the April 2002 rating decision 
denying service connection for PTSD is not new and material 
and does not serve to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2003 prior to initial adjudication of his claim, together 
with the notice of the action appealed and the January 2004 
statement of the case.  The letter, with enclosure, notified 
the veteran of elements (1), (2) and (3), see above, with 
respect to his claim to reopen, and informed the veteran of 
where to send the information or the evidence itself that was 
needed, requested he submit requisite identifying 
information, and reminded him that it was still his 
responsibility to make sure that all records were received by 
VA.  In addition to notice found in the April 2003 letter, 
the veteran was notified of what information and evidence was 
needed to substantiate his claim to reopen by virtue of the 
May 2003 rating decision and the January 2004 SOC, and these 
documents collectively may be understood as essentially 
communicating to the veteran the request that he submit any 
relevant evidence in his possession, consistent with element 
(4).  There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this matter.  Therefore, the Board considers 
the notice requirements of the VCAA met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  While the veteran has asserted that he should be 
afforded an examination to determine whether he has PTSD, 
VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran identified treatment from VA and his VA 
medical records were obtained.  In August 2004, the veteran 
failed to report for his scheduled hearing.  As the veteran 
has not identified, or properly authorized the request of, 
any other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

Claim to Reopen

Service connection for PTSD was denied in a December 1996 
rating decision due to a lack of evidence showing PTSD (based 
in part on the fact that the veteran failed to report for 
psychiatric evaluations) and that the evidence did not 
establish that a stressful in-service experience had 
occurred.  The veteran was notified of this determination and 
of his appellate rights.  The veteran did not file a notice 
of disagreement within one year of his December 1996 
notification, and, therefore, the determination became final.  
See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).  

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  In this regard, a rating decision was issued in 
April 2002 by which service connection for PTSD remained 
denied as new and material evidence had not been presented to 
reopen his claim.  Namely, the medical evidence of record 
showed treatment for major depression and dysthymic disorder, 
but not PTSD.  The veteran failed to file a notice of 
disagreement within one year of his April 2002 notification 
this determination and appellate rights.  See 38 U.S.C. § 
7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); currently 38 U.S.C. § 7105(c) (West 2002).  
As such, this is the most recent disallowance of this benefit 
to become final and the Board will review the current claim 
to determine if any new and material evidence has been 
received since April 2002.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board can consider the underlying claim.  
38 U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id. 

At the time of the April 2002 rating decision, the evidence 
of record contained VA treatment records from 1996 which 
referenced some PTSD symptoms and that a diagnosis of PTSD 
was to be ruled out.  No subsequent evidence revealed a 
diagnosis of PTSD conforming to the DSM-IV; instead the 
evidence showed the veteran's continued treatment for major 
depression and dysthymic disorder.  The record, as revealed 
by the medical evidence received since April 2002, shows that 
the veteran continues to be treated for psychiatric 
conditions other than PTSD.  Addition evidence associated 
with the claims file subsequent to April 2002 rating decision 
also includes statements continuing to assert that the 
veteran has PTSD for which he is entitled to service 
connection.  Lay assertions cannot serve as the predicate to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).  
Moreover, the veteran's assertions were already considered at 
the time of the April 2002 determination and are cumulative.  
See Bostain v. West, 11 Vet. App. 124 (lay hearing testimony 
which is cumulative of previous contentions which were 
considered by the decisionmaker at the time of the prior 
final disallowance is not new evidence).  

The unestablished fact - that the veteran has been diagnosed 
with PTSD - remains unestablished by the medical records 
received since 2002.  Therefore, the Board finds the evidence 
submitted since the April 2002 rating decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for PTSD.  


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD has not been 
received and this appeal is denied.


	
                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


